Citation Nr: 1329175	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri



THE ISSUE

Entitlement to increases in the ratings assigned for postoperative residuals of a left knee injury (currently assigned staged ratings of 10 percent prior to June 18, 2013 and 30 percent, combined, from that date). 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Louis, Missouri RO, which in pertinent part denied a rating in excess of 10 percent (under Codes 5010-5257) for postoperative residuals of a left knee injury.  In May 2011, May 2012, and March 2013, the Board remanded the matter for additional evidentiary development.  A June 2013 rating decision increased the rating for the postoperative residuals of a left knee injury to a combined 30 percent by assigning a 20 percent rating under Code 5257 and 2 separate ratings both under Codes 5003-5260, one (10 percent) characterized as painful extension, the other (0 percent) characterized as "painful flexion of the left knee due to degenerative changes".  A supplemental statement of the case (SSOC) dated on the same day as the rating decision stated that a rating in excess of 10 percent for residuals of a left knee injury was denied. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that this matter must once again be remanded for evidentiary development.   First of all, there is a due process problem in that the SSOC dated June 21, 2013 (issued with the recertification of the case to the Board) conflicts with the rating decision issued simultaneously, requiring reconciliation.   

Furthermore, the Board previously remanded this matter to develop and address the inextricably intertwined unadjudicated issue of entitlement to a convalescence rating following July 2010 left knee surgery.  (Inasmuch as the surgery took place during the period under consideration, any convalescence rating assigned would at least impact on the effective dates of the rating for the left knee disability.)   In each of the May 2011, May 2012, and March 2013 remands, the Board very clearly instructed that the RO must first address any convalescence (paragraph 30) rating questions raised by the Veteran's July 2010 left knee surgery and post-operative recovery.  In each of these remands, the Board noted that a review of the record (including Virtual VA) revealed that the matter had been neither developed nor adjudicated.  

Upon renewed review of the claims file, including Virtual VA, the matter of a convalescence rating still remains unaddressed, undeveloped, and unadjudicated.  The Board's remand narratives have clearly and repeatedly stated that the unadjudicated issue of entitlement to a convalescent rating following the July 2010 left knee surgery is inextricably intertwined with the claim for an increased rating for the knee.  The matter must be addressed before the Board may issue a decision regarding the matter of the (now combined) rating for the postoperative left knee disability. 

The Board notes that, pursuant to the March 2013 remand, the Veteran was afforded a June 2013 VA joints examination which appears to be adequate for rating purposes.  That remand instruction is therefore fulfilled.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The action previously sought by the Board is necessary for a proper adjudication of the Veteran's appeal. As there has not been substantial compliance with the remand orders, the matter must be remanded once again for compliance.

Accordingly, the case is REMANDED for the following action:

1.  The RO must first develop and adjudicate the matter of the Veteran's entitlement to a convalescence (paragraph 30) rating following his July 2010 left knee surgery (by a private provider).   He must be advised of the determination and of his appellate rights (and that that issue will be before the Board only if he files a notice of disagreement and a substantive appeal after a SOC is issued following a less than satisfactory decision).   

2.  Thereafter, the RO should readjudicate the Veteran's claim.  In doing so, resolve all current existing inconsistencies (to specifically include that the current ratings assigned include 2 under Codes 5003-5260, one assigning 10 percent, the other 0 percent, explained as painful flexion and painful extension).  If the benefit sought is not granted to the Veteran's satisfaction, the RO should issue an accurate SSOC (that explains all ratings for the left knee), and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

